IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 132 WAL 2020
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
JAMAL TAIT,                                    :
                                               :
                    Petitioner                 :

COMMONWEALTH OF PENNSYLVANIA,                  : No. 133 WAL 2020
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
JAMAL TAIT,                                    :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

     AND NOW, this 10th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.